Exhibit 99.7 Archer Limited – Financial Calendar 2012 20|12|2011 Hamilton, Bermuda (December 20, 2011) Archer Limited plans to release its financial statements on the following dates in 2012: · 29 February 2012 – Preliminary fourth quarter and financial year 2011 results · 31 May 2012 – First quarter 2012 results · 31 August 2012 – Second quarter 2012 results · 30 November 2012 – Third quarter 2012 results Please be advised that the dates are subject to change. This information is subject of the disclosure requirements acc. To §5-12 vphl (Norwegian Securities Trading Act)
